UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – December 31, 2015 Item 1: Reports to Shareholders Annual Report | December 31, 2015 Vanguard Institutional Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 12 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended December 31, 2015 Total Returns Vanguard Institutional Index Fund Institutional Shares 1.37 % Institutional Plus Shares 1.39 S&P 500 Index 1.38 Large-Cap Core Funds Average -0.66 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Fund’s Performance at a Glance December 31, 2014, Through December 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $188.67 $186.62 $4.570 $0.000 Institutional Plus Shares 188.68 186.63 4.607 0.000 1 Chairman’s Letter Dear Shareholder, The fiscal year ended December 31, 2015, was a tumultuous one for the world’s financial markets, and the broad U.S. stock market navigated a bumpy road to modest gains. Stocks of larger domestic companies such as those held in Vanguard Institutional Index Fund generally outperformed their mid- and small-sized counterparts . In this investment environment, Institutional Shares of the fund returned 1.37%, closely tracking the fund’s benchmark, the Standard & Poor’s 500 Index, and surpassing the –0.66% average return of its peers. Results among the fund’s ten market sectors were mixed. Half posted gains; consumer discretionary, information technology, and health care stocks added most to returns. Energy stocks were a notable drag on performance. Despite troubles, U.S. stocks eked out a seventh year of gains U.S. stocks returned 0.48% for the 12 months ended December 31, 2015. Although the broad market recorded its worst performance since 2008, it still posted gains for the seventh straight calendar year when dividends are factored into returns. Stocks rose modestly over the first half of the year but slid in August and September as concerns mounted that China’s economic slowdown would spread globally. Falling oil and commodity 2 prices also affected economies and markets across the world for better or worse. Central banks in Europe and Asia bolstered their stimulus efforts against weak growth and low inflation. And in December, the Federal Reserve ended months of uncertainty when it raised the target for short-term interest rates to 0.25%–0.5%. International stocks returned about –5%, restrained by the U.S. dollar’s strength against many foreign currencies. Emerging markets fared the worst. U.S. bonds ended the year with a slender advance The broad U.S. taxable bond market gained 0.55% over the 12 months; income accounted for the modestly positive result. The yield of the 10-year Treasury note ended December at 2.30%, up from 2.19% a year earlier. (Bond prices and yields move in opposite directions.) Investors focused on the Fed’s stance on short-term interest rates and alternately embraced or avoided safe-haven assets depending on the stock market’s strength. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.02%, reduced by the dollar’s strength against many foreign currencies. Without this currency effect, returns were modestly positive. Although the Fed raised its target for short-term interest rates in mid-December, returns for money market funds and savings Market Barometer Average Annual Total Returns Periods Ended December 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.92% 15.01% 12.44% Russell 2000 Index (Small-caps) -4.41 11.65 9.19 Russell 3000 Index (Broad U.S. market) 0.48 14.74 12.18 FTSE All-World ex US Index (International) -4.72 2.04 1.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.55% 1.44% 3.25% Barclays Municipal Bond Index (Broad tax-exempt market) 3.30 3.16 5.35 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.02 0.04 CPI Consumer Price Index 0.73% 1.00% 1.53% 3 accounts remained limited by the 0%–0.25% levels in place for much of the past seven years. Energy’s double-digit decline offset gains in several sectors The Institutional Index Fund invests in 500 of the largest U.S. companies, which span many different industries and account for about three-fourths of the U.S. stock market’s value. As I mentioned, stocks of large-cap companies returned more than those of smaller companies, boosting your fund’s performance relative to the broad market. Most segments of the U.S. economy grew, propped up by shoppers’ overall confidence and their willingness and ability to spend. This trend benefited the consumer discretionary and consumer staples sectors, which were among the market’s top performers. Internet retailers led the way in consumer discretionary; home improvement stores and restaurants also excelled. In consumer goods, notable showings came from tobacco, beverage, and packaged food companies. The information technology and health care sectors also boosted performance; however, their returns paled compared with those of some robust recent periods. In IT, gains from internet and software firms were partially offset by poor results from technology hardware and communications equipment companies. Total Returns Ten Years Ended December 31, 2015 Average Annual Return Institutional Index Fund Institutional Shares 7.31% S&P 500 Index 7.31 Large-Cap Core Funds Average 5.91 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 4 Merger-and-acquisition activity, vibrant drug pipelines, and favorable long-term demographic and economic trends lifted the health care sector. But political controversy over high drug prices and lofty valuations of biotechnology stocks led to a few stumbles. The fund’s tiny holding in telecommunications was also positive. Much of the contribution made by these industries was erased by a double-digit decline in energy. The lengthy and sharp slide of oil prices punished the sector. Their effect was worsened by high production levels from some leading oil-producing countries and concerns about the slower growth in China, the world’s largest oil importer. Natural gas prices also dropped, though not as dramatically. Some integrated oil and gas firms held up better than others, but the majority of companies engaged in production and exploration and services and distribution suffered. Stocks in the financial, industrials, materials, and utilities sectors also weighed on the fund’s performance. Vanguard’s outlook for investors: Not bearish, but cautious In Vanguard’s recently published global economic and investment outlook, Global Chief Economist Joseph Davis and his team discuss various market and economic events 2016 may bring, along with challenges and opportunities for investors. Our forecast includes “frustratingly fragile” economic growth and more modest long-term returns from the global stock and bond markets. The report cautions that for the decade ending 2025, returns for a balanced portfolio are likely to be moderately below historical averages. Our simulations indicate that the average annualized returns of a 60% equity/40% bond portfolio for the decade are most likely to be centered in the 3%–5% range after inflation, below the actual average after-inflation return of 5.5% for the same portfolio since 1926. Even so, Vanguard’s steadfast belief in its principles for investing success—focusing on clear goals, a suitable asset allocation, low costs, and long-term discipline—remains unchanged. For more information about our expectations and the probability of various outcomes, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from VCMM, derived from 10,000 simulations for U.S. equity returns and fixed income returns. Simulations as of September 30, 2015. Results from the model may vary with each use and over time. For more information, please see page 6. 5 The fund’s long-term record continues to be admirable Over the last ten years, Vanguard Institutional Index Fund’s Institutional Shares have produced an average annual return of 7.31%. That’s more than 1 percentage point better than the average return of peer funds. Most important, the fund has succeeded in meeting its primary objective of closely tracking its index over the long term. That was no easy feat during a period that included the worst global recession since the Great Depression. This success is a tribute to the experience, talent, and sophisticated systems of the fund’s advisor, Vanguard Equity Index Group. Low expenses––which allow you to keep more of the fund’s return—have helped as well. To reach your long-term goals, be realistic and try to save more Although there have been times when it felt as if stocks and bonds were riding a roller coaster, the markets have generally risen in recent years. The broad global stock market in particular has posted some impressive gains since its turnaround began in 2009. But 2015 served as a reminder that returns aren’t always favorable. The U.S. stock and bond markets were barely positive, and international stocks and unhedged bonds finished in the red. In Vanguard’s recently updated long-term look at the economy and markets, our global economists explain why they expect economic growth to remain “frustratingly fragile” and why their outlook for stock IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s primary investment research and advice teams. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the VCMM is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data from as early as 1960. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 6 and bond markets is the most guarded since 2006. (For more details, see the box on page 5 and Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Given these muted expectations, what’s the best course of action? I’ve often encouraged shareholders to focus on the things they can control. That advice holds true today. Consider saving more than you think you may need. That’s one way you can prepare for the volatility that may lie ahead, particularly as markets adjust to changes in policies from the Fed and other central banks. And, as always, investors would be well-served to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. As with saving, each of these principles is within your control, and focusing on them can keep you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 19, 2016 7 Institutional Index Fund Fund Profile As of December 31, 2015 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 2.15% 2.17% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 503 504 3,960 Median Market Cap $81.0B $81.0B $51.4B Price/Earnings Ratio 20.5x 20.5x 21.9x Price/Book Ratio 2.8x 2.8x 2.7x Return on Equity 18.5% 18.3% 17.2% Earnings Growth Rate 9.2% 9.2% 9.5% Dividend Yield 2.2% 2.2% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 5% — — Short-Term Reserves 0.0% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.99 Beta 1.00 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 3.3% Alphabet Inc. Internet Software & Services 2.5 Microsoft Corp. Systems Software 2.5 Exxon Mobil Corp. Integrated Oil & Gas 1.8 General Electric Co. Industrial Conglomerates 1.6 Johnson & Johnson Pharmaceuticals 1.6 Amazon.com Inc. Internet Retail 1.4 Wells Fargo & Co. Diversified Banks 1.4 Berkshire Hathaway Inc. Multi-Sector Holdings 1.4 JPMorgan Chase & Co. Diversified Banks 1.4 Top Ten 18.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 28, 2015. For the fiscal year ended December 31, 2015, the expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 8 Institutional Index Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 12.9% 12.9% 13.4% Consumer Staples 10.1 10.1 8.8 Energy 6.5 6.5 5.9 Financials 16.5 16.5 18.2 Health Care 15.1 15.1 14.8 Industrials 10.0 10.0 10.5 Information Technology 20.7 20.7 20.0 Materials 2.8 2.8 3.1 Telecommunication Services 2.4 2.4 2.2 Utilities 3.0 3.0 3.1 9 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2005, Through December 31, 2015 Initial Investment of $5,000,000 Average Annual Total Returns Periods Ended December 31, 2015 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Institutional Index Fund
